Citation Nr: 0424808	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for disability of the 
lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
by the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO). 

In June 2004, a hearing before the undersigned Veterans Law 
Judge was held at the St. Petersburg RO.  A transcript of 
this hearing is of record.


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating diseases and 
injuries of the spine were revised, effective September 23, 
2002 [see 67 Fed. Reg. 54,345-49 (August 22, 2002)] and 
again, effective September 26, 2003 [see 68 Fed. Reg. 51,454 
(August 27, 2003)].  Additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria.  Specifically, an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Moreover, the examination report 
should present a clear picture as to the functional 
impairment due to incoordination, weakened movement, excess 
fatigability on use and pain or the functional impairment 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  

Finally, during a June 2004 travel Board hearing, the veteran 
indicated that he has been receiving ongoing treatment at the 
Tallahassee VA Outpatient Clinic.  While some of these 
records have been associated with the veteran's claims file, 
it appears as though these records are incomplete.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Prior to any additional VA examination, up-to-
date treatment records should be obtained.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC, for the following actions: 

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to either submit or 
provide the information and authorization 
necessary for the RO to obtain on his 
behalf any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
the lumbar spine during the period of 
this claim.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment, to include 
any pertinent Tallahassee VA outpatient 
clinic records for the period since 2001.  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the extent of impairment from 
the veteran's service-connected lumbar 
spine disability.  The claims file must 
be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-ray 
studies and range of motion studies in 
degrees, should be performed.  

The examiner should describe the current 
state of the veteran's lumbar spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should specifically address whether there 
is muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  The examiner should undertake 
range of motion studies of the lumbar 
spine, noting the exact measurements for 
forward flexion, extension, lateral 
flexion, and specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state. 

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected lumbar spine 
disability, to include characteristic 
pain, demonstrable muscle spasm and 
absent ankle jerk.  In addition, the 
examiner should quantify the number of 
weeks of incapacitating episodes (a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.  The examiner 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.  

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  In 
evaluating the veteran's service-
connected lumbar spine disability, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity for 
response thereto.  

7.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




